




LENDER JOINDER AGREEMENT


This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of March 29, 2016, to
the Credit Agreement (as defined below) is by and among the party identified as
“New Lender” on the signature page hereto (the “New Lender”), Global Payments
Inc., a Georgia corporation (the “Company”), the other borrowers party hereto
(together with the Company, the “Borrowers” and each a “Borrower”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the "Administrative
Agent") for the Lenders. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Second Amended and Restated Credit Agreement dated as
of July 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement");


WHEREAS, the Borrowers have requested that the aggregate principal amount of the
Delayed Draw Term Loan Commitments be increased by $50,000,000 such that the
aggregate principal amount of the Delayed Draw Term Loan Commitments will be
$735,000,000;


WHEREAS, the New Lender has agreed to provide Delayed Draw Term Loan Commitments
on the terms and conditions set forth herein and to become a Lender under the
Credit Agreement in connection therewith.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT


1.    The New Lender hereby agrees to provide a Delayed Draw Term Loan
Commitment in the amount set forth opposite the New Lender’s name on Annex A
hereto and the initial Applicable Percentage of the New Lender shall be as set
forth therein.


2.    The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the date of this Agreement, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, (v) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (vi) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by such New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


3.    The Borrowers agree that, as of the date hereof, the New Lender shall
(a) be a party to the Credit Agreement and the other Loan Documents, (b) be a
"Lender" for all purposes of the Credit Agreement and the other Loan Documents,
and (c) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.




--------------------------------------------------------------------------------






4.    The applicable address, facsimile number and electronic mail address of
the New Lender for purposes of Section 10.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.


5.    This Agreement shall become effective as of the date set forth above upon
satisfaction of the following conditions precedent:


(a)    The Administrative Agent shall have received a certificate of each Credit
Party dated as of the date set forth above (in sufficient copies for each
Lender) signed by a Financial Officer of such Credit Party (x) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such increase, and (y) in the case of the Company, certifying that, before
and after giving effect to such increase, (i) the representations and warranties
contained in Article V of the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (ii) no Default or Event
of Default exists.


(b)    The Administrative Agent shall have received customary opinions of legal
counsel to the Credit Parties, addressed to the Administrative Agent and each
Lender, dated as of the effect date of such increase.
 
(c)    The Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrowers, the New Lender and Bank of America,
N.A., as Administrative Agent.


6.    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.


7.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


NEW LENDER:
 
BANK OF THE PHILIPPINE ISLANDS,
 
 
as a New Lender
 
 
 
 
 
By: /s/ Ma. Teresa Anna K. Lim
 
 
Name: Ma. Teresa Anna K. Lim
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Maria Theresa M. Javier
 
 
Name: Maria Theresa M. Javier
 
 
Title: Senior Vice President








GLOBAL PAYMENTS INC.
NEW LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------




BORROWERS:
 
GLOBAL PAYMENTS INC.,
 
 
a Georgia corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Executive Vice President, Secretary and General Counsel
 
 
 
 
 
GLOBAL PAYMENTS DIRECT, INC.,
 
 
a New York corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Corporate Secretary
 
 
 
 
 
GLOBAL PAYMENTS UK LTD.,
 
 
a British Company governed of the Laws of England and Wales
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Director
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION
 
 
CORPORATION 2 S.À.R.L.,
 
 
a Luxembourg private company
 
 
 
 
 
By: /s/ Herman Gunter Schommarz
 
 
Name: Herman Gunter Schommarz
 
 
Title: Type B Manager
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Type A Manager
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION PS 1 - GLOBAL PAYMENTS DIRECT S.E.N.C.,
 
 
a Luxembourg general partnership
 
 
 
 
 
By: Global Payments Direct, Inc., its General Partner
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Corporate Secretary
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION PS 2 C.V.,
 
 
a Netherlands limited partnership
 
 
 


GLOBAL PAYMENTS INC.
NEW LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------




 
 
By:     Global Payments Direct., Inc., acting in its capacity as general partner
of Global Payments Acquisition PS 1 C.V., in its turn representing Global
Payments Acquisition PS 1 - Global Payments Direct S.e.n.c., in its turn acting
in its capacity as general partner on behalf and for the benefit of Global
Payments Acquisition PS 2 C.V.
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Corporate Secretary



    

GLOBAL PAYMENTS INC.
NEW LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------




ACCEPTED AND AGREED:
 
 
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Rosanne Parsill
 
Name: Rosanne Parsill
 
Title: Vice President
 




GLOBAL PAYMENTS INC.
NEW LENDER JOINDER AGREEMENT

--------------------------------------------------------------------------------




Annex A to
Lender Joinder Agreement




DELAYED DRAW TERM LOAN COMMITMENT AND APPLICABLE PERCENTAGE


Lender
Delayed Draw Term Loan Commitment
Applicable Percentage of Delayed Draw Term Loan Commitment
Bank of the Philippine Islands
$50,000,000
6.802721088%





